10/27/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0346



                             No. DA 21-0346

STATE OF MONTANA,

            Plaintiff and Appellee,
v.

WILLIAM DEAN GRUSSING,

            Defendant and Appellant.


                                  ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellant is granted an extension of

time to and including December 3, 2021, within which to prepare, file, and

serve Appellant’s opening brief on appeal.




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                       October 27 2021